DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0095524 to Date et al. 
	Regarding Claim 1, Date discloses (e.g., Figs. 3A and 3B and their corresponding description) a display device (paragraph [0003]) comprising: an optical waveguide layer 33 configured to guide light; a variable refractive index layer 30 with a refractive index that changes in response to application of a drive voltage (paragraphs 
	Regarding Claim 2, Date discloses wherein the variable refractive index layer 30 is a liquid crystal layer including liquid crystal (e.g., paragraphs [0120]–[0128] and Figs. 3A and 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Date in view of U.S. Patent Application Publication No. 2017/0227815 to Xie.
Regarding Claim 3, Date does not explicitly disclose wherein the optical layer diffusively reflects the light emitted from the variable refractive index layer. 

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Date such that the optical layer diffusively reflects the light emitted from the variable refractive index layer, as suggested by Xie, in order to provide uniform reflection performance for every viewing angle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Date.
Regarding Claim 4, the embodiment of Figs. 3A and 3B of Date does not explicitly disclose wherein the optical layer includes a plurality of helical structures or a layered structure, each of the helical structures extends in a direction intersecting with the variable refractive index layer, spatial phases of two or more of the helical structures are mutually different, and the layered structure includes a substrate with an irregular surface and a dielectric multilayer film laminated to the surface of the substrate.
However, in other embodiments, Date teaches a layered structure as the optical layer, where the layered structure includes a substrate with an irregular surface (Fig. 4, in order to reduce thickness, paragraph [0130]) and a dielectric multilayer film as the reflective film (e.g., paragraph [0237], in order to provide superior characteristics).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Date as disclosed with respect to Figs. 3A and 3B such that the optical layer includes a layered structure, the layered structure includes a substrate with an irregular surface and a dielectric multilayer film laminated to the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Date in view of JP-2002-311410-A (cited in Applicant’s June 3, 2021 IDS, a translation was provided with the IDS, and citations are made to the provided translation).
Regarding Claim 8, Date does not explicitly disclose wherein the optical layer absorbs and colors the light emitted from the variable refractive index layer.
JP-2002-311410-A discloses an optical switching device and display, and teaches forming a reflection control member with colored light absorbing material to facilitate manufacture (e.g., paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Date such that the optical layer absorbs and colors the light emitted from the variable refractive index layer, as suggested by JP-2002-311410-A, in order to facilitate manufacture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Date in view of U.S. Patent No. 5,748,825 to Rockwell.
Regarding Claim 9, Date discloses an electrode unit configured to apply the drive voltage to the variable refractive index layer (e.g., via electrodes 31/32, paragraph [0126]).
However, Date does not explicitly disclose a cladding layer with a refractive index that is smaller than the refractive index of the optical waveguide layer, wherein the 
Rockwell teaches that in a waveguide 4, a cladding 3 may be provided in order to maintain integrity of light transmission through the guide (e.g., Figs. 5 and 6 and col. 6, lines 34–44).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Date to include a cladding layer with a refractive index that is smaller than the refractive index of the optical waveguide layer, wherein the optical waveguide layer is disposed between the cladding layer and the variable refractive index layer, as suggested by Rockwell, in order to maintain integrity of light transmission through the guide.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Date in view of U.S. Patent Application Publication No. 2017/0235175 to Suzuka et al.
Regarding Claim 10, Date does not explicitly disclose a variable absorptance layer configured to switch, according to an applied control voltage, between a state in which light is transmitted and a state in which light is absorbed, wherein the variable absorptance layer is disposed opposite to the variable refractive index layer with respect to the optical layer.
Suzuka discloses an optical device, and teaches including a variable absorption portion 20 that allows the device to easily change between transparent and opaque states, thus improving optical properties (e.g., paragraph [0196] and Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Date to include a variable absorptance layer configured to switch, according to an applied control voltage, between a state in which light is transmitted and a state in which light is absorbed, wherein the variable absorptance layer is disposed opposite to the variable refractive index layer with respect to the optical layer, as suggested by Suzuka, in order to allow the device to easily change between transparent and opaque states, thus improving optical properties.

Allowable Subject Matter
Claims 5–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 5, taken in combination with the features of Claim 1 from which it depends, taken as a whole.  Claims 6 and 7 depend from Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871